         CASE 0:21-cv-00407-PAM-HB Doc. 18 Filed 04/07/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Wendkouni Wilfried Arnold Zongo,                             Civ. No. 21-407 (PAM/HB)

                            Plaintiff,

v.                                                                             ORDER

Merrick Garland, 1 Attorney General,
Department of Justice; Alejandro
Mayorkas, Secretary, Department of
Homeland Security; Tae. D. Johnson,
Acting Director, Immigration and
Customs Enforcement; Marcos Charles,
Director, St. Paul Field Office,
Immigration and Customs
Enforcement; and Joel Brott, Sheriff,
Sherburne County Jail;

                            Defendants.


      This matter is before the Court on the Report and Recommendation (“R&R”) of

United States Magistrate Judge Hildy Bowbeer dated March 11, 2021. (Docket No. 11.)

The R&R recommends dismissing Defendants Merrick Garland, Alejandro Mayorkas, Tae

D. Johnson, and Marcos Charles because Plaintiff Zongo does not allege that they are

personally responsible for the conditions of his confinement alleged in his § 1983 claim.

Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990).

      Plaintiff did not file any objections to the R&R, and the time to do so has passed.

D. Minn. L.R. 72.2(b)(1).



1
 Pursuant to Rule 25(d), Merrick Garland is “automatically substituted as a party.” Fed.
R. Civ. P. 25(d).
            CASE 0:21-cv-00407-PAM-HB Doc. 18 Filed 04/07/21 Page 2 of 2




       This Court must review de novo any portion of an R&R to which specific objections

are made, but in the absence of objections, the Court reviews the R&R only for clear error.

28 U.S.C. § 636(b)(1); D. Minn. L.R. 72.2(b); see also Grinder v. Gammon, 73 F.3d 793,

795 (8th Cir. 1996) (noting that district court need only review un-objected-to R&R for

clear error). The Court has reviewed the R&R and finds no error, clear or otherwise, in the

Magistrate Judge’s reasoning.

       Accordingly, IT IS HEREBY ORDERED that:

       1.      The R&R (Docket No. 11) is ADOPTED; and

       2.      Defendants Merrick Garland, Alejandro Mayorkas, Tae D. Johnson, and

               Marcos Charles are DISMISSED without prejudice.


Dated: April 7, 2021
                                          s/ Paul A. Magnuson
                                          Paul A. Magnuson
                                          United States District Court Judge




                                            2
